 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    BEAU HOUSTON GRAY,                                No. 2:19-cv-1293 MCE DB P
12                      Petitioner,
13           v.                                         ORDER
14    C. KOENIG,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 24, 2019, the magistrate judge filed findings and recommendations (ECF No. 13)

21   herein which were served on petitioner and which contained notice to petitioner that any

22   objections to the findings and recommendations were to be filed within fourteen days. Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 24, 2019 (ECF No. 13), are ADOPTED

28   IN FULL;
                                                       1
 1         2. This case is DISMISSED without prejudice;
 2         3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 3   2253; and
 4         4. The Clerk of the Court is directed to close the case.
 5
           IT IS SO ORDERED.
 6
     Dated: October 8, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
